Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the receptor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (“Photophysics of Thermally Activated Delayed Fluorescence Molecules” [2017]), in view of Yen (20190229270)
Regaridng claims 1 and 2, Diaz teaches TADF having the following D-A structure (page 3):
wherein the donor can be a phenoxazine derivative page 5; (see fig. 6 on page 6) and the acceptor can be a benzophenone derivative (page 5; see fig. 6 on page 6).

    PNG
    media_image1.png
    141
    172
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    170
    195
    media_image2.png
    Greyscale

Prior art Yen teaches an OLED having the layers outlined in claim 2, wherein the light emitting layer has, at least, a derivative of benzophenone (acceptor)

    PNG
    media_image3.png
    148
    276
    media_image3.png
    Greyscale

wherein R15 is a halide and q can be from 0 to 5 (par. 8). It can be seen that the left benzene group can use any of the free five carbons to attach to a donor structure. 
The use of fluorine as a substituent, for acceptor structures, is common knowledge in the art since fluorine has extreme electronegativity of fluorine substituent induces a strong withdrawing inductive effect.
Prior art Yen further teaches the donor can be a phenoxazine derivative (par. 8) and in all examples shown, attachment is made at the amino group (see compound 9 as an example of this) which is the normal place of attachment for a phenoxazine derivative.  
Thus, the use of phenoxazine derivative (as a donor)  and benzophenone derivative (as an acceptor) would have been obvious to a PHOSITA at the time said invention was made for at least these reasons.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-10 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALEB E HENRY/Primary Examiner, Art Unit 2894